department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dy ob date uniform issue list legend t c dear sir or madam contact person identification_number telephone number -t eo ba based on further consideration this ruling corrects and modifies our ruling dated date plr your ruling letter as corrected and modified is restated below this is in reply to your rulings request of date on t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a_trust and c a nonprofit corporation are exempt from federal_income_tax under section t and c are c of the code and are private_foundations under sec_509 of the code t will have no effectively controlled by the same individuals expenditure_responsibility grants outstanding under sec_4945 of the code at the time of its transfer t will transfer all of its assets to c the following rulings are requested t's transfer of all its assets into c will be a transfer described in sec_507 of the code and will not result in termination of c's status as a private_foundation under sec_507 of the code neither the transfer of all assets of t to c nor any subsequent notice of termination of t will result in the imposition of the termination_tax under sec_507 of the code the transaction will not constitute an act of self-dealing and therefore will not result in the imposition of tax under sec_4941 of the code t's transfer of assets to c will not subject t to any_tax under sec_4942 of the code for a failure to distribute income t will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to the transfer of assets to c after the transfer of all its assets the transaction will not be a taxable_expenditure under sec_4945 of the code and therefore will not subject t to tax under sec_4945 of the code nor will t be required to exercise expenditure_responsibility over the assets transferred to c e sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is the aggregate tax benefits that have resulted from the private foundation's equal to the lower_of exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that a transfer of assets from one private in a reorganization each transferee private_foundation to one or more private_foundations pursuant to foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code also where a private_foundation transfers all of its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor it were the transferor foundation for purposes foundation each transferee foundation will be treated as if each transferee is treated as of sec_4940 through and sec_507 through of the code its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor’s assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person a private_foundation must expend annual qualifying sec_4942 of the code requires that distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more to any reorganization or liquidation which includes any significant other private_foundations pursuant because t will be in such a disposition of or more of the transferor private foundation's assets t's transfer of all of its assets to c will be a transfer reorganization by its transfer of all of its assets to c under sec_507 of the code under sec_1_507-4 of the regulations t's transfer of its assets pursuant to sec_507 of the code will not terminate t's or c's private_foundation_status under sec_509 of the code and will not be a termination under sec_507 of the code under sec_1_507-4 of the regulations t's transfer of its assets to c pursuant to sec_507 of the code will not result in tax under sec_507 of the code under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to further under sec_507 of the code the value of t's assets that sec_507 of the code after t has transferred all of its assets to c will be zero thus t's voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in termination_tax under sec_507 of the code t's transfer of assets will be made for exempt purposes to c which is an organization exempt from under sec_53_4946-1 of the federal_income_tax under sec_501 of the code regulations t is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because t is exempt from federal_income_tax under sec_501 of the code because t's transfer of assets will not be a transfer to any disqualified_person under sec_4946 of the code t's transfer will not be an act of self-dealing under sec_4941 of the code it t represents that or c acting on its behaif will timely make ail of t's required qualifying distributions under sec_4942 of the code for t's tax_year of its transfer of all of its assets to c because all of the required qualifying distributions of t will be made by t or by c on t's behalf there will be no tax on t under sec_4942 of the code for failure to make its required qualifying distributions for exempt purposes under sec_4942 of the code under section any recordkeeping requirements of sec_4942 of the code after t's transfer of all of its assets to c a of the regulations required to comply with not will be t under sec_53_4945-6 of the regulations a private_foundation can transfer of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code further thus t's transfer of assets will not be a taxable_expenditure under sec_4945 of the code sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus t will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to c accordingly we rule that t's transfer of all of its assets to c will be a transfer under sec_507 of the code and will not result in termination of t's or c's status as a private_foundation under sec_507 of the code t's transfer of its assets to c and any subsequent notice by t of its termination of its private foundation status pursuant to sec_507 of the code when t still has no assets will not result in termination_tax under sec_507 of the code t's transfer of its assets to c will not be an act of self-dealing and will not result in tax under sec_4941 of the code t's transfer of its assets to c will not subject t to any_tax under sec_4942 of the code for a failure to distribute income twill not be required to meet the recordkeeping requirements of sec_4942 of the code with respect to its transfer of all of its assets to c after t transfers all of its assets to c t's transfer of all of its assets to c will not be a taxable_expenditure under sec_4945 of the code and will not subject t to tax under sec_4945 of the code and t will not be required to exercise expenditure_responsibility with respect to its transfer of all of its assets to c because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it code provides that this rulings letter may not be used or cited as precedent sec_6110 of the sincerely sa joseph chasin acting manager exempt_organizations technical group
